NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0473-20

IN THE MATTER OF RICHARD
HUFTEN'S APPLICATION FOR
A PERMIT TO CARRY A
HANDGUN & IN THE MATTER
OF THE REVOCATION OF
RICHARD HUFTEN'S FIREARMS
PURCHASER IDENTIFICATION
CARD AND COMPELLING THE
SALE OF HIS FIREARMS.
_____________________________

                Submitted January 5, 2022 – Decided January 11, 2022

                Before Judges Geiger and Susswein.

                On appeal from the Superior Court of New Jersey, Law
                Division, Bergen County, Docket No. GP-0022-20.

                Evan F. Nappen, attorney for appellant Richard Huften
                (Louis P. Nappen, on the briefs).

                Mark Musella, Bergen County Prosecutor, attorney for
                respondent State of New Jersey (Deepa S.Y. Jacobs,
                Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Petitioner Richard Huften applied to expand the scope of his permit to

carry a firearm, which he utilized while working as a private security guard.

During a hearing, Huften made certain admissions that suggested to the court

and the prosecutor that Huften had already exceeded the scope of his carry

permit while working.      The prosecutor orally moved for the immediate

revocation of Huften's Firearms Purchaser Identification Card (FPIC) and carry

permit, and for the forfeiture and sale of all firearms in Huften's possession and

in his home. The court granted the prosecutor's application, ordering the seizure,

forfeiture, and sale of Huften's firearms. This appeal followed.

      Huften raises the following points for our consideration.

            I. THE COURT BELOW ERRED BECAUSE N.J.S.A.
            2C:58-3F PROVIDES NO BASIS TO FORFEIT AND
            COMPEL SALE OF FIREARMS.

            II. THE COURT BELOW ERRED BY ORDERING
            SEIZURE AND FORFEITURE OF PETITIONER'S
            FIREARMS BECAUSE NEW JERSEYANS POSSESS
            FIREARMS PURSUANT TO CHAPTER 39
            EXEMPTIONS AND PETITIONER IS NOT BARRED
            FROM     POSSESSING  FIREARMS     UNDER
            CHAPTER 39 OR ANY OTHER STATUTE.

            III. COURT BELOW'S ORDER TO SEARCH AND
            COMPEL SALE OR DESTRUCTION OF FIREARMS
            ALREADY POSSESSED CONSTITUTES AN
            UNLAWFUL      FORFEITURE  ACTION   AND
            OFFENDS EQUITY.


                                                                            A-0473-20
                                        2
            IV. PETITIONER WAS WRONGFULLY DENIED
            DUE     PROCESS   NOTICE   REGARDING
            GOVERNMENT'S    UNPRECEDENTED   ORAL
            MOTION TO COMPEL SALE OF FIREARMS
            ALREADY POSSESSED AND THE COURT
            BELOW'S FORFEITURE ORDER.

            V. PETITIONER WAS DENIED DUE PROCESS
            NOTICE     REGARDING        GOVERNMENT'S
            UNPRECEDENTED ORAL MOTION TO REVOKE
            HIS NEW JERSEY FIREARMS PURCHASER
            IDENTIFICATION CARD (FPIC).

            VI. THE COURT BELOW ERRED BY REVOKING
            PETITIONER'S PERMIT TO CARRY A FIREARM –
            THAT WAS GRANTED BY THE COURT BELOW
            JUST TWO MONTHS PRIOR AND VALID FOR
            TWO YEARS – WHEN MERE AMENDMENT TO
            EXPAND THIS ACTIVE PERMIT WAS AT ISSUE
            AT THE HEARING BELOW.

            VII. THE COURT BELOW'S ORDER VIOLATES
            PETITIONER'S FUNDAMENTAL, INDIVIDUAL,
            CONSTITUTIONAL RIGHT TO KEEP ARMS AND
            SHOULD THEREFORE BE REVERSED.

      Considering the facts, procedural history, and applicable legal principles,

we reverse, without prejudice, the revocation of Huften's FPIC and carry permit,

the forfeiture of his firearms, and their compelled sale. We affirm the denial of

Huften's application to expand the scope of his carry permit.

      We glean the following facts from the record. Huften applied for a permit

to carry a firearm in the course of his employment at five specific locations for


                                                                           A-0473-20
                                       3
his work as a security guard and private detective agency that he owns. On

August 13, 2020, the court granted Huften's application for a limited -scope

permit to carry a handgun while in the employment of All Security Detective

Agency, LLC while serving as an armed security guard at the following five

locations: (1) Banana King Corp. located at 996 Madison Avenue in Paterson;

(2) YBH of Passaic; (3) Ahavas Israel PPJCC in Passaic; (4) Young Israel of

Passaic/Bergen in Passaic; and (5) Congregation Adas Israel in Passaic. Four

of the locations are Yeshiva schools or temples and Banana King is a chain

restaurant. The order did not permit Huften to carry a handgun on his person

while traveling between these locations, meaning the gun would need to remain

locked in the trunk of Huften's vehicle until he arrived at one of the locations.

The order permitted Huften to carry specified handguns.

      On August 24, 2020, appellant submitted a pro se letter of need to the

court and Fair Lawn Police Department to widen the scope of the carry permit

to add additional locations at which he could carry a handgun. Huften argued

that he was required to carry a handgun in the performance of his duties for All

Security Detective Agency. It bears noting that Huften is the principal and

owner of the company.




                                                                           A-0473-20
                                       4
      Huften stated that he needed to extend the scope of his permit because he

is required to conduct "private investigations" and "enter buildings t o check for

criminal activity as a result of alarm activation," which endanger him as a

security guard. The letter stated that he would be performing investigations in

"Paterson, Passaic, and Newark and a few other locations that are high crime

areas."   Under the existing permit, Huften was only authorized to carry a

handgun in Paterson and Passaic at the five specified locations.

      On October 2, 2020, the prosecutor submitted opposition to Huften's

application, arguing that he failed to demonstrate a justifiable need to carry a

handgun at additional locations.

      On October 6, 2020, the court conducted a hearing that focused on his

letter of need. Huften appeared without legal representation. He claimed that

if something were to happen at one of the locations he surveilled, he would be

able to respond quicker if he could "jump out of the car" already armed rather

than having to "grab the gun" in his trunk.

      Huften was unable to establish that he had a justifiable need to carry his

weapon with him while driving to the various locations that he and his team

surveilled. The court expressed concern that granting the permit expansion




                                                                            A-0473-20
                                        5
would be tantamount to allowing appellant to possess a "completely unrestricted

carry permit."

      When Huften's argument did not convince the court, he stated he would

submit "another letter to basically explain it more," which gave the court pause

because it indicated that Huften would tailor letters to "come up with some

reason why [he] should be given an essentially unrestricted carry permit." As a

result, Huften's application was denied, but before the hearing ended, the

prosecutor asked to be heard on one point.

      Due to fears that Huften was carrying his handgun at locations other than

those specified in the order, the prosecutor asked the court to inquire as to where

appellant was currently carrying. After some floundering, Huften stated he

carries his weapon at "six locations." The focus of the hearing then shifted and

became an inquiry into the extent to which Huften had violated his limited scope

carry permit.

      The State made an oral application to revoke Huften's FPIC and carry

permit based on his testimony. The court afforded Huften another opportunity

to explain whether he had carried his firearm at the sixth location h e alluded to

earlier. Huften continued to testify inconsistently. When asked by the court

what locations he was permitted to carry his weapon, Huften responded the Ybh


                                                                             A-0473-20
                                        6
School, the Passaic temples, and four Banana King locations. 1 When asked if

he had carried his weapon at the Banana King locations. Huften responded that

he oversees his employees at the locations, which created additional concern

because it demonstrated the lack of a justifiable need if he was only overseeing

employees.

      The State then made an oral application pursuant to N.J.S.A. 2C:58-3(f)

to revoke his carry permit and FPIC under the public safety and welfare

exception.   The prosecutor explained that Huften requested to carry at

unnecessary locations and suspected he was carrying a handgun beyond the

scope of the permit based on his perceived lack of familiarity with the order and

his testimony.

      The first mention of a compelled sale of appellant's firearms came from

the prosecutor. The State requested "revocation of [Huften's] FPIC, all other

permits, including the carry permit, and to compel the sale of all weapons,

wherein [Huften] would be given 120 days to sell them a licensed dealer." The

State also requested "the immediate surrender" of Huften's weapons.




1
  The carry permit authorized Huften to carry a handgun at the Banana King
located at 996 Madison Avenue in Paterson, not the other three Banana King
locations.
                                                                           A-0473-20
                                       7
      The court found Huften's testimony was inconsistent, that its prior order

was not being followed, and that Huften's continued ability to possess a limited

scope carry permit posed a "risk to public health, safety, and welfare . . . ." As

a result, the court denied Huften's request to widen the scope of his carry permit

and granted the prosecutor's oral application.

      The order issued by the court states that "on a de novo review" and "having

conducted a testimonial hearing," Huften's application to expand his existing

carry permit was denied and the State's motion for the revocation of his FPIC,

existing permit, and compelled sale of firearms was granted.         Huften was

instructed to surrender his FPIC, carry permit, and all firearms in his custody

and those at his residence, or they would be seized by the Fair Lawn Police

Department. Huften had 120 days from the date of the order to arrange for a

federally licensed firearms dealer to purchase the firearms or they would be

subject to destruction.

      Appellate courts review a trial court's factual findings deferentially,

Balducci v. Cige, 240 N.J. 574, 594-95 (2020), and "give deference to the trial

court that heard the witnesses, sifted the competing evidence, and made

reasoned conclusions," Griepenburg v. Twp. of Ocean, 220 N.J. 239, 254 (2015).

The deferential standard is applied "because an appellate court's review of a cold


                                                                            A-0473-20
                                        8
record is no substitute for the trial court's opportunity to hear and see the

witnesses who testified on the stand." Balducci, 240 N.J. at 595. However, a

"trial court's interpretation of the law and the consequences that flow from

established facts are not entitled to any special deference." Rowe v. Bell &

Gossett Co., 239 N.J. 531, 552 (2019) (quoting Manalapan Realty, LP v. Twp.

Comm. of Manalapan, 140 N.J. 366, 378 (1995)). We review legal issues de

novo. Meehan v. Antonellis, 226 N.J. 216, 230 (2016).

      We first address the revocation of Huften's FPIC and carry permit. Huften

argues that the lack of prior notice and meaningful opportunity to be heard

violated his right to due process. We agree.

      Huften received no prior notice that the State would apply to revoke his

FPIC and carry permit. Instead, the State's application to revoke Huften's FPIC

and carry permit was first raised by oral motion at the hearing regarding his

application to expand the scope of his existing carry permit.

      The Fourteenth Amendment of the United States Constitution prohibits

the deprivation "of life, liberty, or property, without due process of law." Article

I, paragraph 2 of the New Jersey Constitution "embrace[s] the fundamental

guarantee of due process." Jamgochian v. N.J. State Parole Bd., 196 N.J. 222,

239 (2008). In fact, our Supreme Court has, "from time to time, construed


                                                                              A-0473-20
                                         9
Article I, Paragraph 1 to provide more due process protections than those

afforded under the United States Constitution . . . ." Ibid. "The minimum

requirements of due process . . . are notice and the opportunity to be heard." Id.

at 240 (quoting Doe v. Poritz, 142 N.J. 1, 106 (1995)). Huften had the right to

prior written notice of the claimed violation and a meaningful opportunity to be

heard, which included the right to retain counsel to represent him, before the

FPIC and carry permit revocation application was heard. Indeed, N.J.S.A.

2C:58-3(f) expressly requires a "hearing upon notice" to revoke a FPIC.

      Huften was not afforded notice and a meaningful opportunity to be heard

regarding any alleged risk to public health, safety, and welfare that he presented

before his FPIC and carry permit were revoked. See M.S. v. Millburn Police

Dep't, 197 N.J. 236, 239-40 (2008) (stating that the plaintiff was "entitled to a

hearing to determine whether . . . the Prosecutor's Office was capable of proving

that he had committed an act that warranted the forfeiture of his firearms" and

his FPIC). Due to this due process violation, we reverse the order revoking

Huften's FPIC and carry permit without prejudice to allow the State the

opportunity to address anew whether revocation is warranted, provided that

Huften is afforded adequate notice and an opportunity to be heard.




                                                                            A-0473-20
                                       10
      We reach a different result with respect to the denial of Huften's

application to expand the scope of his carry permit. Huften had notice of the

hearing where his application was to be considered, and a full opportunity to

present his arguments in favor of his application, and, thus, received adequate

due process. The court's findings regarding the denial are supported by the

record. We discern no abuse of discretion. We therefore affirm the denial of

his application.

      We next address the State's oral motion for forfeiture and compelled sale

of Huften's firearms under N.J.S.A. 2C:58-3(f), which addresses revocation of

FPICs and carry permits.      N.J.S.A. 2C:58-3(f) provides no basis for the

forfeiture of firearms already possessed.

      An appellate court's review of a forfeiture of firearms and FPIC is

deferential. In re Forfeiture of Pers. Weapons and Firearms of F.M., 225 N.J.

487, 505-06 (2016). "The State retains the statutory right to seek the forfeiture

of any seized firearms provided it can show that defendant is afflicted with one

of the legal 'disabilities' enumerated in N.J.S.A. 2C:58-3(c)." State v. Cordoma,

372 N.J. Super. 524, 533 (App. Div. 2004). "While our law governing regulation

of handgun purchase and possession is circumscribed by the Second Amendment

to the United States Constitution, a limitation to the right to bear arms is the


                                                                           A-0473-20
                                      11
'public health, safety or welfare disqualifier.'" F.M., 225 N.J. at 512. Our

Supreme Court has noted the legislative intent that "a court should have the

power and responsibility to retain weapons on determining the owner of those

weapons is a threat 'to public health, safety, or welfare.'" In re J.W.D., 149 N.J.

108, 116 (1997). "This disqualifier requires a showing by a preponderance of

the evidence that possession of a firearm by the affected individual 'would not

be in the interest of the public health, safety or welfare.'" F.M., 225 N.J. at 512

(citing Cordoma 372 N.J. Super. at 534). A close reading of Cordoma shows

that the eight separate disqualifiers outlined in N.J.S.A. 2C:58-3(c), "any one of

which is legally sufficient to deny the issuance of a permit to own and possess

a firearm," relate back to the Prevention of Domestic Violence Act, N.J.S.A.

2C:25-17 to -35. Cordoma, 372 N.J. Super. at 534.

      We also recognize that certain other statutes permit the forfeiture of

firearms.   See N.J.S.A. 2C:64-1 (permitting forfeiture of firearms used in

conjunction with criminal activity); 2C:25-21(d) (providing for seizure of

firearms owned or possessed by a person subject to a domestic violence final

restraining order); and 2C:58-24, -26 (providing for the surrender of firearms,

FPIC, permit to purchase a handgun, and permit to carry a handgun under

circumstances that "pose[] a significant danger of bodily injury . . . by having


                                                                             A-0473-20
                                       12
custody or control of, owning, possessing, purchasing, or receiving a firearm"

pursuant to "an extreme risk protective order.").

      "[A] judicial declaration that a defendant poses a threat to the public

health, safety or welfare involves, by necessity, a fact-sensitive analysis[.]"

F.M., 225 N.J. at 505 (quoting Cordoma, 372 N.J. Super. at 535). Here, there is

no allegation, much less evidence in the record, that Huften used his handgun in

conjunction with the perpetration of a crime, engaged in domestic violence , or

was subject to weapon surrender under an extreme risk protective order. Nor is

there any evidence that Huften improperly fired or brandished his handgun as a

security guard or otherwise.

      The State cites to several cases in which weapons have been seized

following a "knowing violation of the gun laws."        It argues that Huften's

admission that he violated the gun laws of this State subjected him to forfeiture

of his firearms because they constitute "firearms which are unlawfully

possessed" under N.J.S.A. 2C:64-1(a)(1). We are unpersuaded by this argument

as the cases the State relies upon involved domestic violence, an illegal weapon,

or some other basis for forfeiture that are not present in this matter. Moreover,

the State did not file a civil action under N.J.S.A. 2C:64-3 to forfeit Huften's

firearms. Notably, N.J.S.A. 2C:64-3(b) requires that the forfeiture complaint be


                                                                           A-0473-20
                                      13
verified and set forth the reasons for forfeiture. In turn, N.J.S.A. 2C:64 -3(c)

requires that notice of the action be given to anyone with a property interest in

the articles sought to be forfeited.

      Similarly, in order to obtain a court-ordered surrender of firearms, FPIC,

and permit to carry a handgun pursuant to an extreme risk protective order, the

county prosecutor must file and serve a petition on the respondent. N.J.S.A.

2C:58-25(a). No such petition was filed or served by the prosecutor.

      The State further argues that the record supports the forfeiture of Huften's

firearms because his actions satisfied the public health, safety, and welfare

disqualifier. The disqualifier applies to the issuance of permits and an FPIC,

rather than the right to possess any firearms. Additionally, unlike the body of

case law surrounding the public health, safety, and welfare disqualifier , Huften

has not been shown to be a threat to commit domestic violence or to use firearms

to perpetrate crimes. Nor has the State demonstrated that Huften's possession

of firearms in his home present a danger to public health, safety, or welfare.

Huften was not shown to be "likely to pose a danger to the public." State v.

Cunningham, 186 N.J. Super. 502, 511 (1982).

      More fundamentally, Huften is not required to hold a carry permit or a

FPIC to lawfully possess firearms in his residence. N.J.S.A. 2C:39-6(e). In


                                                                            A-0473-20
                                       14
addition, for the reasons we have already explained, Huften's due process right

to adequate notice and an opportunity to be heard regarding the forfeiture and

compelled sale of his firearms was violated.

      Accordingly, we reverse the forfeiture and compelled sale of Huften's

firearms without prejudice to allow the State the opportunity to address anew

whether forfeiture or surrender is warranted, provided that Huften is afforded

adequate notice and an opportunity to be heard.

      In light of our ruling, we do not reach the Second and Fourth Amendment

constitutional arguments raised by Huften.         See Comm. to Recall Robert

Menendez from the Off. of U.S. Senator v. Wells, 204 N.J. 79, 95 (2010) (stating

that courts "strive to avoid reaching constitutional questions unless required to

do so"); Randolph Town Ctr., L.P. v. Cnty. of Morris, 186 N.J. 78, 80 (2006)

(per curiam) ("Courts should not reach a constitutional question unless its

resolution is imperative to the disposition of litigation.").

      Affirmed in part and reversed without prejudice in part. We do not retain

jurisdiction.




                                                                           A-0473-20
                                        15